Contracts. — On March 14, 1969 (187 Ct. Cl. 15, 408 F. 2d 382, cert. denied, 398 U.S. 958 (1970)), the court held that plaintiff was entitled to an equitable adjustment in accordance with the Termination for Convenience clause in its contract with the Government, suspending proceedings to permit the administrative determination of the amount of recovery. This case comes before the court on plaintiff’s motion for entry of money judgment and for costs. Upon consideration thereof, together with the opposition thereto, without oral argument, it appears to the court that plaintiff has received payment on its claims as a result of the administrative proceedings. On January 17,1972, the court, by order, dismissed plaintiff’s petition as moot, and also denied plaintiff’s motion.